Citation Nr: 1700419	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-11 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for restless leg syndrome.  


REPRESENTATION

Appellant represented by:	George T. Sink, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service for more than 12 years when he separated in August 2008; he also had more than 28 years inactive duty service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2016, the Veteran's attorney withdrew the Veteran's prior Board hearing request.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

The Board has conducted a preliminary review of this matter but finds that further evidentiary development is warranted before a final decision may be reached.  

Specifically, (1) a new VA examination is needed and (2) relevant private medical records should be obtained. 

With regard to the need for a new VA examination, the Veteran last underwent a VA Central Nervous System and Neuromuscular Diseases examination in April 2016.  For two reasons, this examination is not entirely adequate to rate the severity of the disability.  First, as the Veteran's attorney argued in an October 2016 brief, the VA examiner did not provide an assessment of the medical severity of the condition-mild, moderate, or severe.  More recently, the Veteran's VA Primary Care provider in February 2016 described the disability as "severe."  However, no explanation was given.  Thus, neither the April 2016 VA examination nor the February 2016 assessment is sufficient to rate the disability.  

Moreover, the Veteran's representative argued in the October 2016 brief that the symptoms in the right leg were worse than the left, and the April 2016 VA examination (nor the VA Primary Care record) makes no distinction between the right and left legs.  Thus, the April 2016 VA examination is incomplete on this basis, and the remaining evidence is not sufficient to fully evaluate the severity of the condition.   

Additionally, the April 2016 VA examiner began the examination report by stating that restless leg syndrome is not a Central Nervous System and Neuromuscular Diseases.  The examiner stated that there was no specific DBQ for this condition.  Of note, however, the Veteran's VA medical records consistently list this disability as involving the musculoskeletal system.  Thus, to the extent Central Nervous System and Neuromuscular Diseases DBQ did not adequately allow the examiner to address all of the symptomatology associated with this condition, the April 2016 report is incomplete.  

In this regard, the April 2016 VA examination reported that the Veteran did not have any associated symptomatology.  Yet, several VA medical records, including a December 2010 VA Urology consultation and a December 2013 Primary Care consultation, document complaints of nocturia secondary to restless leg syndrome.  It is not clear from the April 2016 VA examination report that the Veteran was not having such symptomatology at that time and, if so, when it stopped.  Nor is the remaining evidence adequate to evaluate this symptomatology.  

Of note, the Veteran's VA primary care provider in January 2015 referred to symptoms of incontinence of urine for which the Veteran was seeing a non-VA urologist.  Because the non-VA Urology records are potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he submit or authorize VA to obtain records from all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, to specifically include any urology treatment.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all outstanding VA treatment records, including.  The request should include non-electronic and/or archived paper records identified as "scanned in" in the electronic database.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected restless leg syndrome.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  In doing so, it is imperative that the examiner complete all DBQs needed to fully evaluate the condition, to include neurological and/or muscle DBQs.  

Accordingly, the examiner is asked to provide an assessment of the current nature of the Veteran's restless leg syndrome.  

The examiner should provide a separate assessment of the severity of the condition in each leg.  Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition.  

This should include any associated urologic manifestations.  Specifically, the examiner is asked to address whether the Veteran has nocturia associated with restless leg syndrome.  

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is asked to articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After completing all actions set forth in paragraphs 1-3, plus any further action needed as a consequence of the development completed in paragraphs 1-3 above, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

